

Exhibit 10 (c)
 
NOTE
 
$10,000,000 August 31, 2006


 
FOR VALUE RECEIVED, the undersigned, The Bombay Company, Inc., a Delaware
corporation (“Parent”), each of Parent’s Subsidiaries identified on the
signature pages hereof (each Subsidiary, together with Parent, individually a
“Borrower” and collectively the “Borrowers”), hereby promises to pay to the
order of WELLS FARGO RETAIL FINANCE, LLC (“Lender”) at the Agent’s (as defined
below) office at One Boston Place, 18th Floor, Boston, Massachusetts, 02108;
 
(a) Prior to or on the Maturity Date the principal amount of TEN MILLION DOLLARS
($10,000,000) or, if less, the aggregate unpaid principal amount of Real
Property Advances made by the Lender to the Borrowers pursuant to that certain
Loan and Security Agreement, dated as of September 29, 2004 (as amended, amended
and restated or otherwise modified and in effect from time to time, the “Loan
Agreement”), among the Borrowers, Lender and the other financial institutions
from time to time party thereto (collectively, the “Lenders”) and Wells Fargo
Retail Finance, LLC, as agent for the Lenders (the “Agent”);
 
(b) The principal outstanding hereunder from time to time at the times provided
in the Loan Agreement; and
 
(c) Interest on the principal balance hereof from time to time outstanding from
the date hereof through and including the Maturity Date (as defined in the Loan
Agreement) at the times and at the rate provided in the Loan Agreement.
 
All capitalized terms used in this Note and not otherwise defined herein shall
have the same meanings herein as in the Loan Agreement. This Note evidences
borrowings under and has been issued by the Borrowers in accordance with the
terms of the Loan Agreement. The Lender and any holder hereof is entitled to the
benefits of the Loan Agreement and the other Loan Documents, and may enforce the
agreements of the Borrowers contained therein, and any holder hereof may
exercise the respective remedies provided for thereby or otherwise available in
respect thereof, all in accordance with the respective terms thereof.
 
The Borrowers irrevocably authorize the Lender to make or cause to be made, at
or about the time of each Real Property Advance or at the time of receipt of any
payment of principal of this Note, an appropriate notation on the grid attached
to this Note, or the continuation of such grid, or any other similar record,
including computer records, reflecting the making of such Real Property Advances
or (as the case may be) the receipt of such payment. The outstanding amount of
the Real Property Advances set forth on the grid attached to this Note, or the
continuation of such grid, or any other similar record, including computer
records, maintained by the Lender with respect to any Real Property Advances
shall be prima facie evidence of the principal amount thereof owing and unpaid
to the Lender, but the failure to record, or any error in so recording, any such
amount on any such grid, continuation or other record shall not limit or
otherwise affect the obligation of the Lender hereunder or under the Loan
Agreement to make payments of principal of and interest on this Note when due.
 
1

--------------------------------------------------------------------------------


The Borrowers have the right in certain circumstances and the obligation under
certain other circumstances to prepay the whole or part of the principal of this
Note on the terms and conditions specified in the Loan Agreement.
 
If any one or more of the Events of Default shall occur, the entire unpaid
principal amount of this Note and all of the unpaid interest accrued thereon may
become or be declared due and payable in the manner and with the effect provided
in the Loan Agreement.
 
No delay or omission on the part of the Lender or any holder hereof in
exercising any right hereunder shall operate as a waiver of such right or of any
other rights of the Lender or such holder, nor shall any delay, omission or
waiver on any one occasion be deemed a bar or waiver of the same or any other
right on any further occasion.
 
The Borrowers and every endorser and guarantor of this Note or the obligation
represented hereby waive presentment, demand, notice, protest and all other
demands and notices in connection with the delivery, acceptance, performance,
default or enforcement of this Note, and assents to any extension or
postponement of the time of payment or any other indulgence, to any
substitution, exchange or release of collateral and to the addition or release
of any other party or person primarily or secondarily liable.
 
THIS NOTE AND THE OBLIGATIONS OF THE BORROWERS HEREUNDER SHALL FOR ALL PURPOSES
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK (EXCLUDING THE LAWS APPLICABLE TO CONFLICTS OR CHOICE OF LAW OTHER THAN
GENERAL OBLIGATIONS LAW §5-1401 AND §5-1402). THE BORROWERS AGREE THAT ANY SUIT
FOR THE ENFORCEMENT OF THIS NOTE MAY BE BROUGHT IN ANY FEDERAL COURT IN THE
STATE OF NEW YORK AND THE CONSENT TO THE NONEXCLUSIVE JURISDICTION OF SUCH COURT
AND THE SERVICE OF PROCESS IN ANY SUCH SUIT BEING MADE UPON THE BORROWER BY MAIL
AT THE ADDRESS SPECIFIED IN §12 OF THE LOAN AGREEMENT. THE BORROWERS HEREBY
WAIVE ANY OBJECTION THAT THEY MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH
SUIT OR ANY SUCH COURT OR THAT SUCH SUIT IS BROUGHT IN AN INCONVENIENT COURT.
 


 
[Remainder of Page Intentionally Left Blank]
2

--------------------------------------------------------------------------------





 
IN WITNESS WHEREOF, the undersigned has caused this Note to be signed in its
corporate name by its duly authorized officer as of the day and year first above
written.
 


THE BOMBAY COMPANY, INC.


 
By: /s/ELAINE D. CROWLEY      
                                                                                               
Name: Elaine D. Crowley
                                                                                               
Title: Senior Vice President, Chief Financial Officer and Treasurer
 
 
BBA HOLDINGS, INC.
 
 
By: /s/JEFFREY J. WALKER
Name: Jeffrey J. Walker
Title: President


 
BOMBAY INTERNATIONAL, INC.
 
By: /s/ELAINE D. CROWLEY
Name: Elaine D. Crowley
Title: Vice President




3

--------------------------------------------------------------------------------


 





Date
Amount of Real Property Advance
Amount of Principal Paid or Prepaid
Balance of Principal Unpaid
Notation Made By:
                                                                               
                                                                               
                                                                               
                                                           




